 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. WHITSITT,                              No. 2:20-cv-00131-KJM-AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF STOCKTON, et al.,
15                       Defendants.
16

17          On March 2, 2020, this court rejected plaintiff’s complaint with leave to amend within 30

18   days. ECF 26. That deadline has now passed, and plaintiff has not filed the anticipated amended

19   complaint. Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in

20   writing, within 14 days, why his failure to file an amended complaint should not result in a

21   recommendation that this case be dismissed for failure to prosecute. The filing of an amended

22   complaint within this timeframe will serve as cause and will discharge this order. If plaintiff fails

23   to respond, the court will recommend dismissal of his case pursuant to Local Civil Rule 110.

24   DATED: April 3, 2020

25

26

27

28
                                                        1
